Citation Nr: 0205250	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  90-41 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of the 
cervical spine.

3.  Entitlement to service connection for low back disability 
as secondary to service connected neurogenic bladder.

4.  Entitlement to service connection for cervical spine 
disability as secondary to service connected neurogenic 
bladder.

(The question of entitlement to service connection for herpes 
simplex will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1956, 
from July to August 1957, and from November 1957 to August 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from separate rating decisions issued by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a June 1989 
decision, the RO declined to reopen previously denied claims 
for service connection for low back and cervical spine 
disorders.  The Board remanded this case in February 1991, 
October 1992, April 1994 and March 1998.  In the March 1998 
remand, the Board referred to the RO claims for low back and 
cervical spine disability as secondary to service connected 
neurogenic bladder.  An August 1999 RO decision denied 
service connection for herpes simplex.  The veteran has 
properly placed these issues in appellate status.

The claim for service connection for herpes simplex, 
otherwise claimed as cold sores and blisters of the lips, is 
being deferred pending additional development by the Board 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 

Practice 903.  67 Fed. Reg. at 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the response to notice, the Board will prepare a 
separate decision addressing the service connection issue.


FINDINGS OF FACT

1.  In an unappealed March 1981 rating decision, the RO 
denied a claim for service connection for low back disability 
on the basis that the veteran's back strain in service was 
"acute in nature and leaving no residuals."

2.  Additional evidence submitted since the RO's March 1981 
decision is not new and material as it does not competently 
address whether any current disability of the lumbosacral 
spine is causally related to event(s) in service and/or 
whether arthritis was manifest to a compensable degree within 
one year of separation therefrom.

3.  In January 1989, the Board denied a claim for service 
connection for arthritis of the cervical spine on the basis 
that cervical arthritis was first demonstrated many years 
after service and was not shown to be causally related to 
service.

4.  Additional evidence submitted since the Board's 1989 
decision is not new and material as it does not competently 
address whether arthritis of the cervical spine is causally 
related to service or manifest to a compensable degree within 
one year of separation therefrom.

6.  The preponderance of the evidence demonstrates that the 
veteran's low back disability is not caused by or aggravated 
by his service connected uninhibited neurogenic bladder.

7.  There is no medical evidence of record demonstrating that 
the veteran's cervical spine disability is caused by or 
aggravated by his service connected uninhibited neurogenic 
bladder.


CONCLUSIONS OF LAW

1.  The RO's March 1981 decision denying service connection 
for low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1995); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2001); 38 C.F.R. § 19.129(a) (1983).

2.  The evidence added to the record subsequent to the RO's 
March 1981 decision is not new and material evidence; 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.306, 
3.156 (2001).

3.  The Board's January 1989 decision to deny service 
connection for arthritis of the cervical spine is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100(a) 
(2001).

4.  The evidence added to the record subsequent to the 
Board's 1989 decision denying service connection for 
arthritis of the cervical spine is not new and material 
evidence; therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.306, 3.156 (2001).

5.  Low back disability is not proximately due to or the 
result of the service connected uninhibited neurogenic 
bladder.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.310(a) (2001).

6.  Cervical spine disability is not proximately due to or 
the result of the service connected uninhibited neurogenic 
bladder.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.310(a) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000 was enacted.  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  Some of 
these changes in law are potentially applicable to the claims 
on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board specifically emphasizes, though, that a revised 
standard for adjudicating new and material evidence claims is 
not applicable to the case at hand.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (the effective date for the revised 
provisions of 38 C.F.R. § 3.156(a) only applies to claims 
received on or after August 29, 2001).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case and multiple Supplemental Statements of the Case 
(SSOC), the veteran and his representative have been advised 
of the Reasons and Bases in denying his claims.  On multiple 
occasions during the appeal process, the veteran has also 
been advised by the RO of the types of information and 
evidence necessary to either reopen his new and material 
claims and/or substantiate his secondary service connection 
claims.  In this case, the veteran has presented a host of 
evidence and information in support of his claims, to include 
private medical opinion and his own highlighting of pertinent 
information.  In this case, the RO has assisted the veteran 
in obtaining private and VA clinical records.  The RO has 
also sought VA medical opinion with benefit of review of the 
claims folder when necessary.


Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  The veteran has been 
provided proper notice, he has been provided ample 
opportunity present evidence and argument in support of his 
claims, and there are no outstanding requests to obtain 
additional evidence or information that is both relevant to 
the claims on appeal and known to exist.  As to the issues of 
whether the low back disability and/or arthritis of the 
cervical spine were incurred or aggravated in service, the 
Board notes that VA has no duty to provide a medical 
examination or obtain medical opinion on these issues absent 
a reopening of his claim.  See 66 Fed. Reg. at 45631 (to be 
codified at 38 C.F.R. § 3.159(c)(2)).  On the facts of this 
case, a remand for RO consideration of the new VCAA 
regulations would only serve to impose additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  As such, the Board finds that no prejudice 
accrues to the veteran in proceeding to the merits of his 
claims at this time.   See Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).

II.  Factual summary

The veteran had active service from April 1952 to April 1956, 
from July to August 1957, and from November 1957 to August 
1974.  In pertinent part, his service medical records (SMR's) 
reflect his treatment for urinary frequency beginning in 
1954.  He was first treated for low back pain of several 
days' duration on June 27, 1963.  At that time, his findings 
included minimal paravertebral tenderness without evidence of 
spasm.  He had full range of motion (ROM) in all directions.  
He was given a diagnosis of lumbar back strain which was 
treated with heat and an exercise program.  In April 1972, he 
was treated for complaint of painful right shoulder of two 
months' duration.  His findings were significant for 
tenderness to palpation, and 

he was given an impression of tendonitis.  On October 18, 
1972, he was treated for low back strain, otherwise referred 
to as a pulled back muscle, after doing sit-ups.  

The veteran's SMR's next reflect his June 30, 1973 visit to 
the dispensary with complaint of the onset of low back pain 
after swinging a baseball bat.  His examination was 
significant for increased flexion of the lumbosacral spine, 
point tenderness paravertebral to L4, and left leg pain on 
straight leg raising with increased reflexes.  He was given 
impressions of lower back sprain and rule out "R/O" 
herniated nucleus pulposus.  His symptoms improved with ten 
days bed rest, and he was released to duty on July 9, 1973 
with a diagnosis of "back sprain."  In September and 
October 1973, he was seen on several occasions for continued 
complaint of right shoulder pain.  His physical examination 
revealed mild tenderness to palpation, and his x-ray 
examination was significant for a somewhat ragged appearance 
of the upper acromion margin.  His separation examination, 
dated in May 1974, reflected his complaint of "[r]ecurrent 
back pain" treated with Valium and heat.  There was no 
reference to complaint of cervical spine pain.  The examiner 
provided a "NORMAL" clinical evaluation of the "SPINE, 
OTHER MUSCULOSKELETAL" with a specific notation that the 
lumbar spine manifested "no comp., no seq."

Post-service, the veteran's VA clinical records reveal his 
September 1974 evaluation for numbness of the right lower 
extremity and history of "disc problem in 73."  He also 
complained of occasional left arm numbness.  An x-ray 
examination of the lumbosacral spine was interpreted as 
"negative."  He was seen the next month at the U.S. Public 
Health Service (USPHS) for complaint of a "stiff neck" 
which had been intermittently symptomatic for a 1- month 
period.  His examination was significant for slight stiffness 
at C-7.  A history of right-sided bursitis was noted.  He was 
given an impression of rule out arthritis.  It was noted that 
an x-ray examination was scheduled.

The veteran's initial VA Compensation and Pension (C&P) 
examination, dated in November 1974, did not reflect 
complaint of low back or cervical spine pain.  An 

examination of his musculoskeletal system revealed "no 
significant abnormality."  An April 1975 VA hospital 
summary, regarding treatment for right renal dysfunction with 
report of increased urinary frequency, noted a history of 
back strain in 1973 with complaint of dull ache.  His 
complaint of right shoulder pain in April 1978 was diagnosed 
as early degenerative joint disease of the right 
acromioclavicular joint.  He was treated for complaint of 
back pain at USPHS in November 1980.

In January 1981, the veteran underwent VA orthopedic 
examination with benefit of review of his claims folder.  He 
reported a post-service history of back give-way when he 
moved or picked up something wrong.  He also reported a 
history of shoulder and neck aches without a history of 
injury in those areas.  His treatment included Cortisone 
shots in the shoulders as well as Ben Gay and hot tub soaks.  
On physical examination, he had a well-developed 
paravertebral musculature which was not spastic, contracted, 
fibrotic nor atrophic.  His back examination was essentially 
unremarkable except for a finding of vague discomfort on 
extreme hypertension and lateral flexion.  The extremes of 
cervical movements also produced some discomfort, but there 
was no limitation.  Following x-ray examination, the examiner 
offered diagnoses of history of injury or strain to low back 
with no residuals on physical examination, arthralgia of 
multiple joints with negative physical findings and mild 
degenerative changes at C5-6 with negative physical findings.

By rating decision dated in March 1981, the RO denied service 
connection for low back disability on the basis that the 
veteran's episode of back strain in service was "acute in 
nature leaving no permanent residuals."  The RO also denied 
service connection for arthritis of the cervical spine by 
finding there was "no basis to relate the degenerative joint 
disease of the cervical spine to service or any service 
related incident."

Thereafter, the veteran's VA clinical records reflect 
treatment for low back pain in April 1982.  At that time, his 
physical examination was significant for positive 

straight leg raising at 75 degrees bilaterally.  An x-ray 
examination of the lumbosacral spine was interpreted as 
negative.  An electromyography (EMG) and nerve conduction 
(NCV) study in July 1983 indicated a diagnosis of C6 
radiculopathy.  A November 1983 clinical record noted his 
complaint that his neck pain was radiating into this left 
shoulder.  A history of cervical radiculopathy secondary to 
degenerative joint disease was noted in June 1984.  A 
September 1987 VA C&P examination revealed 75 percent normal 
range of motion of the cervical spine with x-ray findings of 
minimal to mild segmental spondylosis of the cervical spine 
with narrowing at the C5-6 disc space.  He was given a 
diagnosis of mild degenerative arthritis of the cervical 
spine.  

In February 1988, the veteran appeared and testified at a 
personal hearing before the RO.  He argued that his in-
service treatment for severe shoulder pain was actually a 
manifestation of degenerative changes of the cervical spine.  
He contended that he was misdiagnosed in service with a 
shoulder problem.  He also complained of constant back pain 
which interfered with his ability to sleep.  His later 
statements of record reflect his opinion that his cervical 
spine disability was first correctly diagnosed following his 
EMG and NCV studies.

In a decision dated in January 1989, the Board denied service 
connection for arthritis of the cervical spine on the basis 
that "[i]t has not been demonstrated that the postservice 
arthritis of the cervical spine ..., first demonstrated several 
years after service separation, is causally related to 
military service."

Thereafter, the veteran submitted the results of his October 
1974 x-ray examination of the cervical spine taken at USPHS.  
The radiographic report read as follows:

CERVICAL SPINE:  Multiple views of the 
cervical spine show loss of the normal 
lordotic curve.  The height of vertebral 
bodies and intervertebral disc spaces is well 
maintained.  The lamina are intact.  The dens 
is united to the axis.  No evidence 

of soft tissue swelling.  Oblique views were 
not obtained for evaluation of the neural 
foramina.  

IMPRESSION: Straightening of the normal 
lordotic curve.  No other abnormalities are 
identified.  Suggest oblique views if 
clinically indicated.

Also added were the results from VA x-ray examinations of the 
neck and cervical spine in November 1974.  These reports 
indicated "negative" findings for the cervical spine, soft 
tissue of the neck and right shoulder.  A March 1983 VA x-ray 
examination established degenerative changes of the cervical 
spine, particularly of left C-4, C-5 neural foramina.  

The veteran's other VA and private clinical reveal treatment 
for a variety of disabilities, to include gout, sarcoidosis, 
bladder dysfunction, cervical spine disability and low back 
pain.  In pertinent part, he was diagnosed with 
musculoskeletal strain by VA in November 1988.  Another 
record noted his complaint of left arm numbness which he 
associated with his cervical spine arthritis.  A May 1989 
evaluation by Edward H. Saer, III., M.D., included an 
assessment that "[a]xial compression [in the cervical spine] 
causes pain in the neck, not the shoulders."

A July 1991 letter from Troy F. Barnett, M.D., included the 
following comment:  "Review of [the veteran's] urological 
history reveals he was first evaluated for urinary frequency 
in 1954.  However, he did not have significant difficulty 
with that until 1973.  His increased problem at that time was 
associated with a back injury."  In July 1991, Dr. Saer 
commented as follows:

"[The veteran] has asked me to write a 
summary of his problems [back and neck], going 
back about 20 years, and he has provided 
records from his military service.

As far as I can tell, his symptoms really have 
not changed much, nor has his exam ... He has 
noted some prominence in his back (a buffalo 
hump), which I really think is due to his 
prednisone.  His neck and back exam is 
relatively benign and he does not have any 
neurologic deficits."

A December 1992 outpatient clinic record from Alex E. 
Finkbeiner, M.D., revealed the veteran's history of back 
injury in 1972-73 with an inability to move the left leg 
which had resolved.  He had some numbness of the left lateral 
leg with markedly increased urinary symptoms when his back 
was "stiff and sore."  His impressions were of uninhibited 
neurogenic bladder, rule out cord or brain lesion, high 
outflow resistance, doubt anatomic based on recent normal 
cytoscopy, and questionable functional external sphincter 
holding pattern.

A January 1993 letter from Gordon L. Gibson, M.D., reports 
that an MRI examination of the brain was normal.  An MRI of 
the lumbar spine reported mild degenerative changes at L5-S1.  
The veteran's EMG and NCV studies of the lower extremities 
and the back were unremarkable, and he had no radicular pain 
or symptoms suggesting a Lhermitte's sign.  An MRI 
examination of the cervical spine that same month revealed 
degenerative spondylosis at C4/5, C5/C6 and C6/C7 with 
moderate sized right paracentral disc herniation.  In a 
subsequent letter, Dr. Gibson offered an impression that it 
was conceivable that the cord impingement and canal stenosis 
of the cervical spine could be causing the uninhibited 
neurogenic bladder and could certainly explain the chronic 
neck pain.  However, Dr. Gibson was concerned that the 
veteran's symptoms were very long-standing and there was no 
evidence of long tract signs on neurological examination.

In June 1993, the veteran underwent a VA urology examination.  
His examination resulted in a diagnosis of "[u]ninhibited 
neurogenic bladder, etiology undetermined."  In July 1993, 
the RO granted service connection for uninhibited neurogenic 
bladder as related to the in-service urinary problems.



A July 1993 letter from Dr. Saer noted that it was 
"possible" that the veteran's cervical disc herniation 
could be causing his urinary symptoms.  An April 1994 letter 
from Dr. Saer noted that the veteran reported increased 
symptoms of left leg numbness during cold weather.  The 
veteran was also undergoing treatment for his cervical spine 
disability.  

The veteran underwent a VA Compensation and Pension 
examination in July 1994 with benefit of review of medical 
records.  He reiterated his previously reported medical 
history, and indicated improvement of his bladder control 
with medication and moderation of fluid intake.  His physical 
examination was significant for decreased range of neck 
motion, but was otherwise unremarkable for the cervical and 
lumbar spine segments.  He was given impressions as follows:

1.  The patient does have a history of bladder 
incontinence which predates his entrance into 
the service.  Despite the fact that he had a 
back injury in 1973 while in the service, I am 
not able to demonstrate any neurological 
symptoms or signs as a result of the back and 
neck injury.
2.  It should be noted that his magnetic 
resonance imaging scans were reviewed and it 
was felt by this examiner that no significant 
spinal cord compression was present to be 
causing his neurogenic bladder.

A July 1994 urology examination included a comment that, 
given the veteran's long history of urinary symptoms, it was 
doubtful a cause could be found for his symptoms.  A February 
1996 VA neurology examination indicated an impression of 
history of gout with no neurological deficits.  An addendum 
to the report indicated an opinion that "there is no 
indication that the bladder problem may have caused a back 
condition."  Subsequent records include a February 1998 
clinical record from Dr. Saer included the following 
discussion:

I explained to [the veteran] about the bladder 
dysfunction being related to cervical 
stenosis.  It's hard to say for sure if that's 
really what's causing the problem.  I also 
explained that a lot of times myelopathy 
related to cervical stenosis is a silent 
problem, and once a deficit occurs, whether 
it's with gait or extremity function, it may 
not be reversible with surgery.  Often times 
surgery is done simply to prevent further 
progression.

A May 1988 examination report from Arkansas Spine Center 
revealed the veteran's complaint of increased lower back 
pains.  His x-ray examination showed significant loss of 
height and degenerative change at L5-S1 with vacuum disc 
phenomenon.  He was given an impression of symptomatic 
degenerative disc disease.

In July 1998, the veteran underwent VA C&P examination with 
benefit of review of the claims folder.  His examination 
resulted in impressions which included degenerative 
discopathy and arthropathy of the cervical spine from C4-C7, 
degenerative discopathy L5-S1 and degenerative changes of the 
L5-S1 facets bilaterally.  The examiner also provided the 
following comment:

According to my understanding of the patient's 
medical record, the patient's bladder is a 
complete separate and unique entity and as 
near as I can determine is not related to the 
changes in the axial skeleton.

A magnetic imaging scan has been requested at 
the cervical and lumbosacral levels in an 
effort to establish the degree, if any, of 
encroachment at these two levels.  In my 
opinion, the patient lacks neurological 
findings to connect the hyperactive bladder to 
the skeletal findings.

In July 1999, the veteran underwent VA urology examination 
with benefit of review of his service medical records and VA 
medical records.  His entire claims folder was not available.  
The examiner gave a diagnosis of inhibited neurogenic bladder 
and commented as follows:

"The exact etiology of his neurogenic bladder 
is not clear to me.  It could possibly due to 
cervical spondylosis or it could be due to 
central nervous system involvement with his 
sarcoidosis."

The record also includes the veteran's testimony from his 
personal hearing before the RO in February 1990 as well as 
his numerous statements of record.  He has also submitted 
duplicate copies of his SMR's and post-service treatment 
records which he edited with his own comments.  He recalls 
three incidents of back injury in service.  He had an episode 
of back tightness following a lifting injury in 1972.  On a 
later occasion in approximately 1972 or 1973, he injured his 
back after colliding with a heavier individual during 
organized physical training for personnel over 35.  His 
second injury occurred after swinging a bat during a baseball 
game.  He reported that these injuries resulted in temporary 
paralyzation and permanent numbness in the left leg as well 
as occasional numbness in the right leg.  He also recalls an 
in-service diagnosis of herniated nucleus pulposus which, to 
his knowledge, involved nerve damage.  His other symptoms 
included hampered range of motion, sleep difficulty due to 
back pain and stiffness, and increased urinary frequency.  
His in-service treatment included medication, heat and an 
exercise program.  He recalls several weeks of bed rest and 
confinement to quarters prior to being released to duty.   He 
points out that, due to being placed on medical hold status, 
he had retired from the military on August 31, 1974.  

The veteran emphasizes that he sought VA treatment for neck 
and back pain within three days of his retirement.  He 
highlights that an October 1974 x-ray examination of the 
cervical spine by USPHS showed straightening of the lordotic 
spine and "degeneration" of the spinal area.  He opines 
that this x-ray examination report conflicts with a VA x-ray 
examination conducted during the same time period.  He also 
argues that his early x-ray examinations did not detect the 
defects of his lumbar and cervical spines as shown by latter 
EMG and MRI studies.  He again provides his opinion that his 
in-service treatment for shoulder pain was in reality 
symptoms of radiculopathy stemming from his cervical spine 
that had been misdiagnosed until his EMG examination in 1983.  
He notes that a March 1980 VA clinical record contained dual 
diagnoses of right shoulder bursitis and probable 
degenerative joint 

disease of the cervical spine.  He also highlights that his 
June 1984 x-ray examination of the right shoulder was 
unremarkable.  He notes that directly or partially lying on 
his back causes a further increase in his bladder symptoms.

III.  New and material

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. 
§ 1131 (West 1991).  Arthritis may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1133 (West 1991); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2001).

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining 
the issue at hand for the purposes of reopening a finally 
denied claim depends on what evidence was before the 
adjudicator when the final decision was made and the reasons 
that were given for the denial of the claim).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

A.  Low back disability

A review of the record reveals that the RO denied a claim for 
service connection for low back disability by means of a 
rating decision dated in March 1981.  The veteran was 
provided notice of this decision in May 1993, but he did not 
file a timely appeal.  See 38 C.F.R. § 19.129(a) (1983) (a 
Notice of Disagreement (NOD) must 

be filed within 1-year from the date of mailing of the 
initial review and determination).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2001).  The RO declined to reopen the 
veteran's claim in a June 1989 rating decision, and this 
appeal ensues from that decision.  

As indicated above, the RO denied the claim for service 
connection for low back disability in March 1981 on the basis 
that the veteran's back strain in service was "acute in 
nature and leaving no residuals."  Thus, the issue at hand 
is whether the veteran has submitted evidence which is both 
new and material concerning whether he manifests any current 
disability of the lumbosacral spine that is causally related 
to event(s) in service.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) (determining the issue at hand for the 
purposes of reopening a finally denied claim depends on what 
evidence was before the adjudicator when the final decision 
was made and the reasons that were given for the denial of 
the claim).

The newly submitted private and VA medical records reflect 
treatment for musculoskeletal strain in 1988 with "mild" 
degenerative changes at L5-S1 first demonstrated by MRI 
examination in 1993.  Subsequent medical records reflect 
diagnoses of degenerative disc and joint disease of the 
lumbosacral spine.  None of this evidence, however, is 
probative to the issue at hand; whether any current 
disability of the lumbosacral spine is causally related to 
event(s) in service.  There is also no evidence of record 
establishing the presence of arthritis in the lumbosacral 
spine within one year from separation from active service.  
See 38 U.S.C.A. § 1133 (West 1991); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2001).  There are physician notations recording the 
veteran's lay history of back pain since service, but such 
evidence holds no probative value.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment, does not constitute medical evidence).

From the record, it appears that the veteran argues that his 
back disability is responsible for his increase in urinary 
frequency in service which is now service connected as 
uninhibited neurogenic bladder.  Hence, he believes that 
sufficient evidence of record exists to service connect a low 
back disability on this basis alone.  The Board has carefully 
reviewed the evidence of record, and finds that no basis 
exists to associate the veteran's symptoms of urinary 
frequency in service to the presence of a low back disability 
in service.  VA examiners in July 1994 and July 1998 found no 
evidence, upon review of pertinent medical records, that any 
disability of the lumbar spine could be causally related to 
the veteran's urinary frequency.  There is no medical opinion 
to the contrary.

The veteran's statements and hearing testimony since the 
March 1981 RO decision do include some previously 
unconsidered details regarding his back injuries and symptoms 
in service.  He has also highlighted physician reports which 
he believes supports his claim to reopen, to include his 
recollection of being diagnosed with a herniated nucleus 
pulposus in service.  His interpretation of the medical 
evidence of record is not relevant as it holds no probative 
value in this case.  Espiritu v. Derwinski, 2 Vet. App. at 
494; 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §3.159)).  This is so because lay assertions in 
matters requiring medical expertise simply cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The Board notes 
that an in-service impression of "rule out" herniated 
pulposus is not a diagnosis, and that his post-service MRI 
examinations do not reflect the presence of a herniated disc 
of the lumbar spine.

When the Board finds that no new and material evidence has 
been submitted, it is bound by an express statutory mandate, 
found in 38 U.S.C.A. §§ 7104(b) and 5108, not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 5 
(1995) affirmed 83 F.3d 1380 (Fed. Cir. 1996).  Since no new 
and material evidence has been submitted, the claim is not 
reopened.

B.  Arthritis of the cervical spine

In January 1989, the Board denied a claim for arthritis of 
the cervical spine.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100(a) (2001).  The 
claim was denied on the basis that cervical arthritis was 
first demonstrated many years after service and not shown to 
be causally related to service.  Therefore, the issue at hand 
concerns whether the veteran has presented evidence which is 
both new and material to the question as to whether arthritis 
of the cervical spine was incurred in or aggravated by active 
service or manifested to a compensable degree within one year 
of separation therefrom.  See Colvin, 1 Vet. App. at 174.

The evidence added to the record since the Board's January 
1989 decision consists of 61/2 volumes of private and VA 
clinical records as well as several VA Compensation and 
Pension examinations.  Many of these documents are duplicate 
copies that have been edited and/or highlighted by the 
veteran himself.  The non-duplicative records include an 
October 1974 x-ray examination of the cervical spine by USPHS 
which showed some loss of lordotic curve, but no evidence of 
arthritis.  A November 1974 VA x-ray examination revealed 
negative findings of the cervical spine and soft tissue.  
Otherwise, the remaining records essentially show treatment 
for cervical spine disability after the Board's January 1989 
decision, and do not establish that the veteran incurred or 
aggravated a cervical spine disability in service or 
arthritis to a compensable degree within one year of 
separation therefrom.  See Morton v. Principi, 3 Vet. App. 
508, 509 (1992); 38 C.F.R. § 3.309(a) (2001).

The Board does note that the veteran argues that his cervical 
spine disability is responsible for his service connected 
uninhibited neurogenic bladder.  Hence, he believes that his 
in-service symptoms of urinary frequency were the 
manifestation of a cervical spine disability.  The evidence 
in this case first demonstrates a diagnosis of uninhibited 
neurogenic bladder by Dr. Finkbeiner in 1992.  Dr. Gibson 
thought it was "conceivable" that the veteran's cervical 
cord impingement could be causing the uninhibited neurogenic 
bladder, but nonetheless found no neurologic evidence to 
support this theory.  Dr. Saer noted that a "possible" 
causal relationship existed between cervical spine disability 
and uninhibited neurogenic bladder, but clearly indicated 
that he was unable to determine an etiology.  A VA urology 
examiner in July 1999 noted that the exact etiology was 
"unclear" and offered both cervical stenosis and 
sarcoidosis as possible causes.  VA examiners in July 1994 
and July 1998 found no evidence, upon review of pertinent 
medical records, that any disability of the cervical spine 
could be causally related to the veteran's urinary frequency.  

The comments by Dr. Gibson, Dr. Saer and the VA examiner in 
July 1999 merely reflect that the veteran's theory of 
causation of cervical spine disability causing his urinary 
symptoms cannot be discounted.  However, when viewing these 
comments in the light most favorable to the veteran, the 
Board is unable to find that such comments, either singly or 
combined, constitute any affirmative evidence of causation.  
Rather, they are just speculative theories of causation in 
which each examiner has highlighted that a neurologic basis 
for the veteran's bladder has not been identified.  A 
speculative physician statement holds no probative value.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
Board has carefully reviewed the evidence of record, and 
finds that no basis exists to associate the veteran's 
symptoms of urinary frequency in service to the presence of 
cervical spine disability in service.

The veteran's statements and hearing testimony since the 
January 1989 Board decision are essentially reiterations of 
comments previously considered by the Board.  He has drawn 
attention to certain findings which he feels supports his 
claim, such as the finding of loss of lordotic curve on his 
October 1974 x-ray examination and the fact that a June 1984 
x-ray examination found no cause for his right shoulder pain.  
This evidence, when viewed by itself, fails to support a 
reopening of this claim.  The veteran's interpretation of 
this evidence is not relevant as it holds no probative value 
in this case.  Slater v. Brown, 9 Vet. App. 240 (1996) (a lay 
person is not competent to provide opinion linking a 
diagnosed cervical disability, to include arthritis, to in-
service injury); Espiritu, 2 Vet. App. at 494; 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).  His own interpretation of the medical 
evidence also conflicts with a May 1989 comment by Dr. Saer 
that the axial compression in the cervical spine was causing 
"pain in the neck, not the shoulders."  In any event, the 
veteran's lay assertions are insufficient to reopen his claim 
under 38 U.S.C.A. § 5108.  Moray, 5 Vet. App. at 214 (1993).

Based upon the above, the Board must find that the additional 
evidence submitted since the Board's 1989 decision is not new 
and material as it does not competently address whether 
arthritis of the cervical spine is causally related to 
service or manifest to a compensable degree within one year 
of separation therefrom.  The claim is not reopened, and the 
Board has no jurisdiction to consider the merits of the case. 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

IV.  Secondary service connection

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

A.  Low back disability

As addressed above, the veteran is essentially arguing that 
he manifests a lumbar spine disability which is causing his 
neurogenic bladder, and that such back disability was first 
manifested in service.  In this case, the veteran is service 
connected for uninhibited neurogenic bladder but not lumbar 
spine disability.  The secondary service connection claim 
involves whether the veteran's lumbar spine disability is 
caused or aggravated by service connected uninhibited 
neurogenic bladder.  In an addendum to a February 1996 
examination report, a VA examiner indicated opinion that 
"there is no indication that the bladder problem may have 
caused a back condition."  Otherwise, there is no medical 
opinion of record suggesting that a lumbar spine disability 
is caused by or aggravated by service connected neurogenic 
bladder.  The veteran's own theory of causation holds no 
probative value.  Espiritu, 2 Vet. App. at 494.  Therefore, 
the Board must find that the preponderance of the evidence 
demonstrates that the veteran's low back disability is not 
caused by or aggravated by his service connected uninhibited 
neurogenic bladder.  The claim, therefore, must be denied.  
The benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

B.  Cervical spine disability

Finally, the Board addresses the issue as to whether the 
veteran's cervical spine disability is caused or aggravated 
by service connected uninhibited neurogenic bladder.  There 
is speculative comment of record that the opposite could be 
possible; that cervical spine disability could be causing the 
service connected uninhibited neurogenic bladder.  There is 
no medical evidence of record suggesting that the veteran's 
service connected uninhibited neurogenic bladder is causing 
or aggravating a cervical spine disability.  The veteran's 
self-diagnosis and theory of causation is insufficient to 
support his secondary service connection claim.  Espiritu, 2 
Vet. App. at 494.  Therefore, the Board must find that there 
is no medical evidence of record demonstrating that the 
veteran's cervical spine disability is caused by or 
aggravated by his service connected uninhibited neurogenic 
bladder.  The claim, therefore, must be denied.  The benefit 
of the doubt rule is not for application.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).



ORDER

In the absence of new and material evidence having been 
submitted, the claim for service connection for low back 
disability is not reopened and the benefit sought on appeal 
is denied.

In the absence of new and material evidence having been 
submitted, the claim for service connection for arthritis of 
the cervical spine is not reopened and the benefit sought on 
appeal is denied.

Service connection for low back disability as secondary to 
service connected neurogenic bladder is denied.

Service connection for cervical spine disability as secondary 
to service connected neurogenic bladder is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

